472 So.2d 890 (1985)
Timothy Shane MAY, Appellant,
v.
STATE of Florida, Appellee.
No. 84-2349.
District Court of Appeal of Florida, Fourth District.
July 24, 1985.
Richard L. Jorandby, Public Defender and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Joan Fowler Rossin, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The record reveals that the trial court revoked the defendant's probation because he failed to file monthly reports for May, June, July and August, 1984. This finding alone will justify a revocation of probation. See Miller v. State, 444 So.2d 523 (Fla. 1st DCA 1984); Aaron v. State, 400 So.2d 1033 (Fla. 3d DCA), review denied, 408 So.2d 1095 (Fla. 1981); Chappell v. State, 429 So.2d 84 (Fla. 5th DCA 1983); Jess v. State, 384 So.2d 328 (Fla. 3d DCA 1980); Page v. State, 363 So.2d 621 (Fla. 1st DCA 1978).
Although the record indicates that the foregoing was the sole basis for revoking the defendant's probation, the written order of revocation lists four additional grounds. Since these were not relied upon by the trial court, we strike them from the order of revocation. See Sparks v. State, 453 So.2d 539 (Fla. 2d DCA 1984). And, as amended, we affirm.
Affirmed.
HURLEY and BARKETT, JJ., and WESSEL, JOHN D., Associate Judge, concur.